Citation Nr: 9931519	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  96-41 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in New 
York, New York


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1986 to 
November 1989.  He also has unverified periods of inactive 
duty training and active duty for training pursuant to 
reserve service he appears to have had between November 1989 
and October 1994.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of August 1994, by 
the New York, New York Regional Office (RO), which denied the 
veteran's claim of entitlement to service connection for pes 
planus.  The veteran's notice of disagreement was dated in 
October 1994.  A statement of the case was issued in April 
1996.  The veteran's substantive appeal was received in May 
1996.  

On May 20, 1998, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board 
sitting at the RO.  A transcript of the hearing is of record.  
In September 1998, the Board remanded the case to the RO for 
further development.  VA medical records were received in 
November 1998.  A supplemental statement of the case was 
issued in May 1999.  The appeal was received back at the 
Board in October 1999.  

The veteran is represented by Disabled American Veterans in 
this appeal.  


FINDING OF FACT

The veteran has not submitted competent medical evidence 
linking his bilateral pes planus to his service.  


CONCLUSION OF LAW

The veteran has not submitted evidence of a well-grounded 
claim for service connection for bilateral pes planus.  38 
U.S.C.A. § 5107 ( West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The service medical records, including the enlistment 
examination conducted in November 1986 as well as the 
separation examination conducted in September 1989, are 
completely negative for any complaints of or treatment for 
pes planus.  

VA outpatient treatment reports dated from September 1992 to 
March 1993 indicate that the veteran received clinical 
attention and treatment for bilateral flat feet and heel spur 
syndrome.  The records show that the veteran was seen at an 
orthopedic clinic in September 1992, at which time he 
complained of pain in the left heel for the past 4 months 
that had increased in severity; the pertinent diagnosis was 
heel spur syndrome, R/O calcaneal heel spur, left.  The 
veteran was treated with steroid injections and therapy.  A 
treatment note dated in October 1992 reported a diagnosis of 
bilateral flat feet, with heel spur.  

Received in May 1994 was a periodic examination from the 
National Guard, dated in May 1993, which reported findings of 
heel spurs.  Received in August 1994 were private treatment 
reports dated in May 1980 reflecting treatment prior to 
military service for an unrelated disability.  

At his personal hearing in May 1998, the veteran reported 
that he had flat feet prior to entering military service; 
however, at the time of his entrance examination, he was 
simply waived into service.  The veteran stated that his feet 
bothered him during service, but he did not seek any 
treatment.  The veteran reported that he was in the reserves 
for a while; he states that he was stationed with a unit in 
Jamaica, New York.  The veteran also reported that he had 
active duty for training during 2 week periods every year.  
The veteran indicated that his feet continued to bother him 
after service; he stated that he sought medical treatment at 
the St. Albans VA hospital, where he was treated with steroid 
injections and physical therapy that included massages and 
whirlpool treatments.  The veteran related that a VA 
physician at St. Albans told him that prolonged use of 
military boots escalated the condition of his feet and made 
them worse.  The veteran also reported that his doctor told 
him that the heel spurs developed as a result of excessive 
wear of boots, strenuous work and exercises.  

By letter dated in November 1998, the RO informed the veteran 
that he should furnish a written statement from the VA 
physician who he claimed that his pes planus increased in 
severity due to service.  He was also asked to provide 
specific information about the names and assigned units for 
active duty for training and inactive duty training but he 
did not respond.

Received in November 1998 were VA outpatient treatment 
reports dated from September 1992 to April 1998, indicating 
that the veteran received ongoing clinical attention and 
treatment for pain in the left heel and on the plantar medial 
and central area of the foot; x-ray study of the feet 
revealed findings of nonspecific spurring on the plantar 
medial calcaneal.  The diagnosis was bilateral plantar 
calcaneal heel spur syndrome.  

Received in December 1998 were DD Form 214 and military 
personnel records, which show that the veteran earned active 
duty for training and inactive duty training points while in 
the reserves.  These records also show that the veteran 
enlisted in the South Carolina Army National Guard on 
November 4, 1989; subsequent, on February 7, 1992, he was 
transferred to the Svc Btry 2nd Bn, 104th FA Army National 
Guard in Jamaica, New York.  


B.  Legal analysis.

The veteran contends that his bilateral pes planus was 
aggravated by the combat boots which he was required to wear 
during service; and he therefore maintains that service 
connection is warranted for bilateral pes planus.  

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999). 

Active military service includes periods of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(24) (West 1991); 38 C.F.R. § 3.6(a) (1999); 
see generally Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  

The threshold question that must be answered with respect to 
this claim, however, is whether the veteran has presented a 
well-grounded claim for service connection.  A well-grounded 
claim is a plausible claim, one which is meritorious on its 
own or capable of substantiation.  The veteran has "the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. 
App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The veteran must satisfy three elements for each claim for 
service connection to be well-grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service, as shown 
through lay or medical evidence.  See Layno v. Brown, 6 Vet. 
App. 465, 469 (1994) and Cartright v. Derwinski, 2 Vet. App. 
24, 25 (1991).  Lastly, there must be evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as shown through medical evidence.  See 
Epps v. Brown, 126 F.3d 1464 (Fed. Cir. 1997); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); see also Caluza v. Brown, 7 
Vet. App. 498, 506 (1995).  

The veteran has testified that he had pes planus at the time 
he entered service in November 1986.  However, review of the 
service medical records do not show pes planus at entry into 
active duty or at any time while in service.  

As noted above, the veteran was requested to furnish medical 
evidence of aggravation of pes planus during service.  
However, while additional VA medical records were received, 
these records do not reflect any medical opinion, which 
indicates that the veteran's pes planus was due to or 
aggravated by military service.  Absent such competent 
medical evidence of nexus, the claim for service connection 
is implausible and must be denied as not well-grounded.  38 
U.S.C.A. § 5107(a); Caluza, supra.  

Finally, the Board also has considered the veteran's 
testimony that he currently suffers from bilateral pes planus 
that was aggravated by his period of active duty service.  
However, since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion as to the aggravation of his bilateral pes 
planus during service, his lay statements cannot serve as a 
basis upon which to find his claim for service connection to 
be well-grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(citing Grottveit, 5 Vet. App. at 39).  

In the absence of competent medical evidence to support the 
claim of entitlement to service connection for bilateral pes 
planus, the Board finds that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well-grounded.  Since 
the veteran's claim is not well-grounded, the VA has no duty 
to assist the veteran in developing the record to support the 
claim for service connection for bilateral pes planus.  See 
Epps, 126 F.3d 1464.  




ORDER

Service connection for bilateral pes planus is denied as not 
well-grounded.  



		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

